UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6712



RUBEN MENDEZ,

                                              Plaintiff - Appellant,

          versus


DAVID FARMER, Assistant Warden; B. MOORE; R.
CHERRY; M. FUTRELL; M. ASSOCIATE WARDEN,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:04-ct-00186-H)


Submitted: August 24, 2006                 Decided: August 31, 2006



Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ruben Mendez, Appellant Pro Se. Mark Allen Davis, WOMBLE, CARLYLE,
SANDRIDGE & RICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ruben Mendez appeals the district court’s order denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

Mendez urges the Court to reconsider the decision in Holly v.

Scott, 434 F.3d 287 (4th Cir. 2006); however, “a panel of this

court cannot overrule, explicitly or implicitly, the precedent set

by a prior panel of this court.       Only the Supreme Court or this

court sitting en banc can do that.”       Scotts Co. v. United Indus.

Corp., 315 F.3d 264, 271-72 n.2 (4th Cir. 2002).         We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.           Mendez v. Farmer,

No. 5:04-ct-00186-H (E.D.N.C. Mar. 28, 2006).           We dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -